               Case 1:21-cv-00923-BPG Document 1 Filed 04/13/21 Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                   (NORTHERN DIVISION)

BEVELYN CEPHAS-QUIDAS,                           *
1418 Stone Boundary Road
Cambridge, MD 21613                              *

          Plaintiff,                             *

v.                                               *

STATE OF MARYLAND,                               *       CASE NO.
Department of Health & Mental Hygiene
Eastern Shore Hospital Center                    *
5262 Woods Road
Cambridge, MD 21613                              *

     Serve: Brian E. Frosh, Esquire              *
            Attorney General of Maryland
            200 St. Paul Place                   *
            Baltimore, MD 21202
                                                 *
          Defendant.
*         *     *         *       *       *   *    *             *       *      *       *       *
                                          COMPLAINT

          Plaintiff Bevelyn Cephas-Quidas (“Ms. Cephas-Quidas”) through counsel brings this

Complaint against her employer, the State of Maryland, for violations of the Fair Labor Standards

Act of 1938, 29 U.S.C. §§ 201 et seq. (“FLSA”). Ms. Cephas-Quidas seeks compensatory and

liquidated damages and attorney’s fees and costs.



                                      JURISDICTION AND VENUE

          1.       This is a civil action arising under the laws of the United States, specifically, the

FLSA. This Court has jurisdiction pursuant to 28 U.S.C. §1331.




                                                     1
             Case 1:21-cv-00923-BPG Document 1 Filed 04/13/21 Page 2 of 10



        2.       The acts and omissions giving rise to Plaintiff’s claim occurred in Maryland, and

there is no other district in which this action may be brought. Venue lies in this Court pursuant to

28 U.S.C. §1391(b).


                                              PARTIES

        1.       Ms. Cephas-Quidas is a resident of Dorchester County, Maryland. She is employed

by the State of Maryland and works at the Eastern Shore Hospital Center (“ESHC”) in Cambridge,

Maryland.

        2.       The State owns and operates the ESHC, which is 80-bed psychiatric facility. It is

an “employer” within the meaning of the FLSA.



                            FACTS COMMON TO ALL COUNNTS

        3.       Ms. Cephas-Quidas has been employed by the State at ESHC as a Direct Care

Assistant II (“DCA”) since 2010.

        4.       As a DCA, Ms. Cephas-Quidas supports and implements patient care by providing

ongoing assessments of the medical and mental health status of patients; monitors and charts vital

signs; and collaborates with staff to obtain services for patients.

        5.       Ms. Cephas-Quidas is a hardworking and dependable employee, who has

consistently received good evaluations. Consequently, when the registered nurse manager, who

had been charged with scheduling the nursing staff, retired, ESHC asked Ms. Cephas-Quidas if

she would be willing to assume the additional duties of scheduling all nursing staff.

        6.       Ms. Cephas-Quidas agreed, but she did not receive an increase in pay despite the

additional duties. In fact, Ms. Cephas-Quidas earned less because she went from working night

shift, where she earned a salary differential, to day shift.


                                                   2
            Case 1:21-cv-00923-BPG Document 1 Filed 04/13/21 Page 3 of 10



       7.       As of February 1, 2016, Ms. Cephas-Quidas was charged with the following

additional duties: scheduling ESHC’s nursing staff and patient’s medical services and treatment;

maintaining employee call-outs and finding replacement staff; maintaining a tracking list of all

vacations planned or taken by nursing staff; updating daily attendance records; and keeping time

records.

       8.       Given her administrative duties, Ms. Cephas-Quidas worked in the office Monday

through Friday from 7:30 a.m. to at least 4:30 p.m.

       9.       However, if help was needed on the floor during the day, Ms. Cephas-Quidas would

be asked to leave the office to assist. When ESHC was short-staffed, Ms. Cephas-Quidas also

worked at night or on weekends providing direct patient care in addition to her daily office duties.

       10.      After six months of performing the additional duties, Ms. Cephas-Quidas requested

a salary increase.

       11.      ESHC’s then-Chief Executive Officer agreed to grant Ms. Cephas-Quidas “acting

capacity pay” of an Office Secretary III, which was a flat rate of $153.70 per pay period.

       12.      Pursuant to State policy, “acting capacity pay” should be for no more than six

months.

       13.      Consequently, by Memorandum dated May 22, 2017, ESHC notified Ms. Cephas-

Quidas she had been approved for the reclassification of her position from a DCA II to Office

Secretary III effective February 15, 2017 at a pay grade 10, step 4. The salary adjustment was

retroactive to the effective date of her promotion with the step increment retroactive to July 2016.

       14.      Following the reclassification, Ms. Cephas-Quidas continued to provide direct

patient care and was considered a “dual employee.” She held a merit full-time position as Office

Secretary III and was considered a contractual DCA.



                                                 3
          Case 1:21-cv-00923-BPG Document 1 Filed 04/13/21 Page 4 of 10



        15.    Since the reclassification, Ms. Cephas-Quidas has worked at least 40 hours a week

in the office performing administrative tasks. If she provides patient care at night or on weekends,

(as is often the case), then Ms. Cephas-Quidas works more than 40 hours that week.

        16.    Neither the position as Office Secretary III, nor DCA is exempt from the overtime

requirement.

        17.    Under the FLSA, Ms. Cephas-Quidas is entitled to overtime compensation for each

hour she works in excess of 40 hours in any work week regardless of whether she works as Office

Secretary III or a DCA.

        18.    Until December 2018, ESHC paid Ms. Cephas-Quidas time and one-half for all

hours worked over 40 hours regardless of whether she worked as Office Secretary III or a DCA.

        19.    Following changes to the HR Department, however, ESHC changed the way it paid

overtime to Ms. Cephas-Quidas, beginning December 2018. The total hours Ms. Cephas-Quidas

worked – whether as Office Secretary III or DCA – were no longer combined for the purposes of

determining any overtime compensation. Ms. Cephas-Quidas earned overtime only if she worked

more than 40 hours a week as Office Secretary III or more than 40 hours in a week as a DCA.

        20.    Since December 2018, despite Ms. Cephas-Quidas frequently and regularly

working for ESHC as a DCA and, consequently, working in excess of 40 hours in a week, ESHC

has failed to pay Ms. Cephas-Quidas in full and on time the overtime premium for her overtime

work.

        21.    Ms. Cephas-Quidas regularly and frequently works as a DCA in addition to her

Office Secretary III duties because ESHC is understaffed, particularly since the onset of the

COVID-19 pandemic. In 2019, Ms. Cephas-Quidas worked 466.75 hours over her 40-hour work

week as Office Secretary III and, in 2020, she worked 1,084 hours over her 40-hour work week as



                                                 4
           Case 1:21-cv-00923-BPG Document 1 Filed 04/13/21 Page 5 of 10



Office Secretary III. Clearly, Ms. Cephas-Quidas’ assignments as a DCA are not occasional or

sporadic, when, she, on average, is working 11 to 20 hours a week as a DCA in addition to her

duties as Office Secretary III.

        22.    As Office Secretary III, Ms. Cephas-Quidas schedules the DCAs to work. She first

schedules the full-time DCAs holding a merit position with the State; she then schedules the part-

time DCAs holding a merit position with the State. The contractual DCAs or “float pool” are

scheduled for any remaining shifts. Out of the “float pool,” Ms. Cephas-Quidas schedules herself

last.

        23.    If Ms. Cephas-Quidas did not schedule herself to work as a DCA, the nursing unit

would be understaffed because there is no one else able or available to work.

        24.    No one at ESHC has complained that Ms. Cephas-Quidas is overscheduling herself.

Ms. Cephas-Quidas’ schedule and her time card are approved by Kim Butler, the Director of

Nursing.

        25.    Likewise, no one else at ESHC wants to perform the scheduling and timekeeping

duties of Office Secretary III.

        26.    On multiple occasions since December 2018, Ms. Cephas-Quidas has asked

ESHC’s HR Department why it stopped combining her hours worked as Office Secretary III and

DCA for the purposes of determining any overtime compensation. ESHC has never supplied Ms.

Cephas-Quidas with an answer, response, or explanation.

        27.    Because ESHC has never claimed an exemption to the overtime requirement or

explained to Ms. Cephas-Quidas why it changed the way it paid overtime, on August 6, 2020, Ms.

Cephas-Quidas, through her union representative, filed a grievance pursuant to § 12-203 of the

State Personnel and Pension (“SPP”) Article of the Maryland Annotated Code. In her grievance,



                                                5
         Case 1:21-cv-00923-BPG Document 1 Filed 04/13/21 Page 6 of 10



Ms. Cephas-Quidas also challenged the fact the State had not paid her in full for her work as a

DCA and was paying her one or more pay periods late.

       28.     A meeting was scheduled for April 14, 2020 with Ms. Cephas-Quidas; Lisa

McKinney, Ms. Cephas-Quidas’ union representative; Tiffany Clark, ESHC’s HR Director; and

Ms. Butler.

       29.     Ms. Clark cancelled that meeting because, according to Ms. Clark, Ms. Cephas-

Quidas’ grievance, which included her overtime claim, was for her contractual DCA position and,

according to SPP § 12-102(b)(3), a contractual employee cannot file a grievance.

       30.     Consequently, on August 18, 2020, Ms. Cephas-Quidas filed a complaint with Ms.

Butler complaining Ms. Clark and Theresa Bronson, ESHC’ Human Resources Associate, were

ignoring her complaints of unpaid overtime and wages.

       31.     Ms. Butler forwarded Ms. Cephas-Quidas’ complaint to Kim Jones, the Department

of Health and Mental Hygiene’s Eastern Regional HR Director.

       32.     On September 1, 2020, Ms. Cephas-Quidas met Ms. Jones and James Karnes,

ESHC’s Chief Operating Officer, about her complaint.

       33.     Immediately after that meeting, Ms. Clark demanded Ms. Cephas-Quidas sign a

repayment and payroll deduction authorization agreement acknowledging Ms. Cephas-Quidas had

been overpaid $10,912.70 as a result of a salary overpayment from August 24, 2016 through

November 15, 2019.

       34.     The salary overpayment was because Ms. Cephas-Quidas had continued to receive

“acting capacity pay” following her reclassification.




                                                6
          Case 1:21-cv-00923-BPG Document 1 Filed 04/13/21 Page 7 of 10



       35.     Ms. Cephas-Quidas repeatedly informed ESHC and the officials at the State

Department of Budget and Management (“DBM”) that she was receiving “acting capacity pay” in

error, but no one corrected that error.

       36.     The error was eventually corrected more than a year later.

       37.     Ms. Cephas-Quidas was notified of the overpayment in February 2020. At that time,

Calvin Garrison, who was then-ESHC’s HR Specialist, told Ms. Cephas-Quidas DBM was not

going to pursue collecting the overpayment because it was an administrative error on its part.

       38.     More than six months later (and after Ms. Cephas-Quidas complained) Ms. Clark

began deducting $100 from Ms. Cephas-Quidas’ pay each pay period, even though DBM said it

was not going to pursue the alleged overpayment and even though Ms. Cephas-Quidas refused to

sign a new payroll deduction authorization.

       39.     The State attempted to sneak the payroll deduction by Ms. Cephas-Quidas. Ms.

Cephas-Quidas’ regular pay as Office Secretary III went from $1,420.26 to $1,320.28 a pay period.

The State reduced Ms. Cephas-Quidas’ pay rather than paying her all wages owed and showing a

payroll deduction of $100.

       40.     Even though the State maintains Ms. Cephas-Quidas’ employment as Office

Secretary III and DCA are separate and distinct, it has deducted $100 from Ms. Cephas-Quidas’

wages earned as a DCA (in addition to deducting her pay as Office Secretary III by $100) despite

the fact the alleged overpayment was for pay received as Office Secretary III.

       41.     Ms. Cephas-Quidas filed another complaint on October 19, 2020 after the State

began illegally deducting her pay in retaliation for her complaining about her unpaid overtime and

delays in receiving her wages as a DCA.




                                                7
           Case 1:21-cv-00923-BPG Document 1 Filed 04/13/21 Page 8 of 10



         42.   Dr. Forrest Daniels, ESHC’s Executive Director, denied her complaint without

taking any action and told Ms. Cephas-Quidas her complaint was a “distraction” to ESHC.

         43.   Meanwhile, Ms. Jones has threatened Ms. Cephas-Quidas that, if she quits, the State

will withhold her last paycheck and send the balance of the alleged overpayment into collections.

         44.   Prior to filing suit, Ms. Cephas-Quidas, through counsel, wrote the State seeking

payment of all wages due and owing to Ms. Cephas-Quidas. The State never responded.



                                      COUNT I
                           FLSA – UNPAID OVERTIME WAGES

         45.   Ms. Cephas-Quidas repeats and incorporates by reference the allegations set forth

above.

         46.   Since December 2018, ESHC has and continues to have a policy and practice of

not paying compensable overtime wages to Ms. Cephas-Quidas when she works more than 40

hours in a workweek.

         47.   Since December 2018, the ESHC has withheld Ms. Cephas-Quidas’ overtime

premium for her overtime work, without a good-faith basis to do so and without a legitimate

dispute regarding the validity of Ms. Cephas-Quidas’ entitlement to those wages.

         48.   Ms. Cephas-Quidas conservatively estimates she is owed more than $45,000 in

overtime wages.

         WHEREFORE, Ms. Cephas-Quidas respectfully requests this Honorable Court grant the

following relief:

         A.    Grant judgment against the State and in favor of the Ms. Cephas-Quidas in the

amount of her unpaid overtime wages plus double damages;




                                                8
         Case 1:21-cv-00923-BPG Document 1 Filed 04/13/21 Page 9 of 10



       B.      Award Ms. Cephas-Quidas pre- and post-judgement interest on all amounts owed

as allowed by law;

       C.      Award Ms. Cephas-Quidas costs and reasonable attorney’s fees incurred in this

action; and

       D.      Grant Ms. Cephas-Quidas such other and further relief as the nature of her cause

may warrant.



                                         COUNT II
                                    FLSA - RETAILATION

       49.     Ms. Cephas-Quidas repeats and incorporates by reference the allegations set forth

above in paragraphs 1 through 44.

       50.     The State has discriminated and retaliated against Ms. Cephas-Quidas because she

has repeatedly complained she is due unpaid overtime.

       51.     The State’s harassment and mistreatment has caused Ms. Cephas-Quidas to suffer

emotional distress accompanied by physical conditions.

       52.     The State, acting through its officials, has acted purposefully and with a reckless

indifference to Ms. Cephas-Quidas’ statutorily protected rights.

       WHEREFORE, Ms. Cephas-Quidas respectfully requests this Honorable Court grant the

following relief:

       A.      Grant judgment against the State and in favor of the Ms. Cephas-Quidas in the

amount of the wages improperly deducted from Ms. Cephas-Quidas’ pay plus double damages;

       B.      Award non-pecuniary damages, including, but not limited to, damages for mental

and emotional distress, pain and suffering, and physical pain and suffering in favor of Ms. Cephas-

Quidas and against the State;

                                                9
        Case 1:21-cv-00923-BPG Document 1 Filed 04/13/21 Page 10 of 10



       C.      Award Ms. Cephas-Quidas pre- and post-judgement interest on all amounts owed

as allowed by law;

       D.      Award Ms. Cephas-Quidas costs and reasonable attorney’s fees incurred in this

action; and

       E.      Grant Ms. Cephas-Quidas such other and further relief as the nature of her cause

may warrant.




                                                   /s/
                                            ROBIN R. COCKEY, Federal Bar No.02657
                                            ASHLEY A. BOSCHÉ, Federal Bar No. 28800
                                            Cockey, Brennan & Maloney, PC
                                            313 Lemmon Hill Lane
                                            Salisbury, MD 21801
                                            410-546-1750
                                            Fax: 410-546-1811
                                            rrcesq@cbmlawfirm.com
                                            bosche@cbmlawfirm.com
                                            Attorneys for Plaintiff




                                              10
